DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 are pending in this application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “A method for using the nematode insecticide according to Claim 1, comprising preparing an agent containing the nematode insecticide according to Claim 1 for contacting and killing nematode.”  While the claim recites a “method of 
Dependent claim 4 does not remedy the deficiencies of claim 3, and thus is also rejected as depending from a rejected claim.
For purposes of examination, the claim shall be given its broadest reasonable interpretation, i.e., where the claim is directed to a method of using, or a process of preparing, or an intended use.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (“Graham”, US 2004/0077499) optionally in view of Peden et al. (“Peden”, Nat. Neurosci., Vol. 16(12), pp. 1794-1801, 2013).  Both references are cited by Applicant in the IDS filed 20 November 2020.
Regarding claim 1, Graham teaches combining a glyphosate component with a dicarboxylate component and optionally an adjuvant component to form an enhanced pesticidal composition (e.g., abstract).  Suitable examples of dicarboxylate component 
While Graham does not specifically exemplify a combination of methylmalonic acid and betaine sufficiently to anticipate the claims, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine methylmalonic acid and betaine to form a pesticidal composition; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because Graham specifically teaches its compositions include a dicarboxylate component and a surfactant, and that suitable choices for each component include methylmalonic acid and betaine, respectively (e.g., abstract; paragraphs [0040], [0043], [0052], [0056]).  Therefore, the selections of methylmalonic acid and betaine amount to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.  Optionally additionally, Peden generally teaches betaine is a natural nematocidal agent found in seaweed (e.g., abstract).  Therefore, one skilled in the art would be further motivated to select betaine as the surfactant in the composition of Graham, depending on the type of pesticide to be controlled.
Regarding the phrase “nematode insecticide” (claim 1), it is noted said phrase recites an intended use of the composition, and does not impart a structural limitation apart from what is already claimed.  Since Graham teaches its compositions have pesticidal activity (e.g., abstract), and Peden teaches betaine is a known nematocidal agent (e.g., abstract), the composition of the prior art would be capable of the claimed intended use, absent a showing otherwise.
prima facie case of obviousness exists.  See MPEP 2144.05 I.  In this case, it would be within the purview of the skilled artisan to select amounts of each component within the ranges taught by Graham, including amounts which result in equal amounts of each component (1:1), with a reasonable expectation of success.
Regarding claims 3 and 4, it is noted said claims recite an intended use of the composition (see claim interpretation at paragraph 4, above), and do not impart a structural limitation apart from what is already claimed.  Since teaches its compositions have pesticidal activity (e.g., abstract), and Peden teaches betaine is a known nematocidal agent (e.g., abstract), the composition of the prior art would be capable of the claimed intended use, absent a showing otherwise.




Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611